Citation Nr: 0831893	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION


The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO denied service connection 
for a back "condition."  The veteran timely appealed the 
RO's December 2002 rating action to the Board.

In May 2005, the veteran and his spouse testified before a 
Decision Review Officer (DRO) at the Buffalo, New York RO.  A 
copy of said hearing transcript has been associated with the 
claims files. 

The issue of entitlement to service connection for back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an August 1981 rating decision, the RO denied 
entitlement to service connection for back disorder, 
essentially finding that there was a history of a pre-service 
back injury; and an absence medical evidence showing that any 
current back disorder had been incurred in or aggravated by 
military service.  

2.  New and material evidence regarding the veteran's claim 
for service connection for back disorder has been added to 
the record since the RO's August 1981 rating decision; the 
evidence of record is not cumulative and redundant, and does, 
when considered with previous evidence of record, relate to 
an unestablished fact (nexus to service) necessary to 
substantiate the veteran's claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1981 rating decision, wherein the RO denied 
service connection for back disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the RO's August 1981 decision is 
new and material and the claim for service connection for a 
back disorder is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance). In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

II.  Laws and Regulations

Generally, a claim that has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 7104 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.	

III.  Analysis

By an August 1981 rating decision, the RO denied the 
veteran's claim for a back disorder in August 1981 on the 
basis that there was no evidence of aggravation of a 
preexisting back condition.  In reaching their determination, 
the RO noted service treatment records, reflecting that the 
veteran had injured his back in a pre-service motor vehicle 
accident in 1963.  Thus, the RO determined that a back 
disorder was not incurred in or aggravated during active 
service.  The veteran was notified of the RO's denial that 
same month.  The notice letter provided him with information 
as to his procedural and appellate rights.  He did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

In August 2002, the RO received the veteran's petition to 
reopen his previously denied claim for service connection for 
back disability.  

In this case, the evidence received since the RO's August 
1981 denial of service connection for a back disorder 
includes, but is not limited to, August 2002 and June 2006 
opinions, prepared by J. B., M. D, wherein he opined that the 
veteran's chronic back problems and low back pain stemmed, in 
part, form his "initial injury" (i.e., the veteran's 
history of having had back problems since basic training in 
1968) and was at least as likely as not (equal to or greater 
than 50 percent) related to a history of back injury in 1968.  
(see, opinions, prepared by J. B., M. D., dated in August 
2002 and June 2006).  This evidence is considered new in that 
it contains information that was not considered at the time 
of the 1981 decision, and it is material because it purports 
to relate the veteran's current back pain to his period of 
military service, evidence that was not of record at the time 
of the RO's August 1981 decision.  As Dr. J. B.'s opinions 
are considered adequate to meet the requirements to be "new" 
and "material" as described in the laws and regulations 
above, the claim for service connection for back disability 
is, therefore, reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's previously denied claim of 
entitlement to service connection for a back disability, the 
appeal is granted. 







REMAND

The Board's action above reopened the claim for service 
connection for back disability.  The Board finds that 
additional development is warranted at this point on the 
merits of the claim.

Service medical records do not contain the veteran's service 
entrance examination report.  Two months after the veteran 
entered service, he was placed on limited profile for chronic 
lumbosacral strain.  There was no notation of any specific 
injury to the veteran's back.  He was instructed not to 
engage in any prolonged standing or marching, and was found 
ineligible for training in certain military occupational 
specialties.  The veteran returned to active duty.  

Service medical records are positive for two notations of the 
veteran having had "' Back trouble'" for which he wore a 
back brace as a result of a pre-service 1963 motor vehicle 
accident.  (see, December 1968 and February 1969 treatment 
records).  The remainder of the service medical records---to 
include treatment records coincident to the above-referenced 
gasoline explosion and resulting burns to the upper 
extremities in February 1969---do not contain any 
documentation (absent a second-degree burn to the low back) 
of any injury or orthopedic pathology referable to the low 
back.  A March 1970 service discharge examination report 
reflects that the veteran's back was evaluated as "normal."  
On a Report of Medical History, the veteran indicated that he 
had had back trouble.  The examining physician reported that 
the veteran had hurt his back in during a 1963 motor vehicle 
accident.  The veteran was noted to have experienced 
occasional back pain with lifting.  On DA Form 3082-R, 
Statement of Medical Condition, the veteran indicated that 
there had not been any change in his medical condition.  

Subsequent to separation from service in March 1970, there 
are no records for at least a decade that could document any 
treatment for complaints or findings related to the reported 
in-service back injury(ies).  To this end, when evaluated by 
VA in April 1974,--absent a burn scar on his back--there was 
no evidence of any orthopedic disability of the low back.  
(see, April 1974 VA examination report).  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

This lack of a paper trail changes in September 1986, when 
the veteran was noted to have been receiving disability 
benefits from the State of New York for low back strain for 
the period from September 30, to December 15, 1986.  Private 
treatment records coincident to that time, prepared by J. L. 
M. D., show that on September 30, 1986, the veteran received 
treatment for low back syndrome with sciatica and 
sacroielitis.  Dr. J. L. determined that the veteran's low 
back disability was not the result of an injury that arose 
out of, and in the course of employment or occupational 
disease.  The veteran was scheduled to return to work on 
November 15, 1986.  (see, treatment records, prepared by J. 
L., M. D., dated from 1987 to 1989).  Private X-rays of the 
lumbar spine, dated in September 1994, showed minimal disc 
space narrowing at L4-5.  (see, September 1994 X-rays of the 
lumbar spine).  Subsequent VA and private treatment records 
reflect that the veteran continued to seek treatment for 
chronic low back pain, which was treated primarily with 
Ibuprofen.  

In support of the veteran's claim, are the August 2002 and 
June 2006 opinions, prepared and submitted by J. B., M. D., 
wherein he opined that the veteran's chronic back problems 
and low back pain stemmed, in part, from his "initial 
injury" (i.e., the veteran's history of having had back 
problems since basic training in 1968) and it was at least as 
likely as not (equal to or greater than 50 percent) related 
to a history of back injury in 1968.  (see, opinions, 
prepared by J. B., M. D., dated in August 2002 and June 
2006).  Dr. J. B., however, did not include in his opinion 
the etiological role, if any, of the veteran's pre-service 
motor vehicle accident and resulting back problems to his 
current back problems.  

Thus, given the veteran's history of evidence of pre-service 
back problems for which he wore a back brace as a result of a 
1963 motor vehicle accident, treatment for lumbosacral during 
service and current evidence of minimal disc space narrowing 
at L4-5, the Board finds that medical findings as to whether 
the relationship between the appellant's current back 
disability and his period of military service would be 
helpful in resolving the claim for service connection for 
back disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate 
specialist to determine the etiology of 
any currently diagnosed back 
disability.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should 
respond to the following specific 
questions and provide a full statement 
of the basis for the conclusions 
reached:
    
(a) On the basis of the clinical 
record, can it be concluded with clear 
and unmistakable certainty that the 
veteran's currently diagnosed back 
disability preexisted the appellant's 
entry into active military service?;
    
(b) If a back disability did clearly 
preexist service, can it be concluded 
with clear and unmistakable certainty 
that the pre-existing back disability 
was not aggravated to a permanent 
degree in service beyond that which 
would be due to the natural progression 
of the disease? 
    
(c) If a back disability did not 
clearly preexist service, is it as 
least as likely as not (50 percent 
probability or greater) that the 
veteran's current back disability had 
its onset during active military 
service.
    
In formulating the requested opinion, 
the VA examiner is requested to comment 
on service medical records, which are 
positive for two notations of the 
veteran having had "' Back trouble'" 
for which he wore a back brace as a 
result of a pre-service 1963 motor 
vehicle accident, and a March 1970 
service discharge examination report, 
reflecting that the veteran's spine was 
evaluated as "normal."  (see, December 
1968 and February 1969 treatment 
records and March 1970 service 
discharge examination report, 
respectively).

The examiner is also requested to 
comment on opinions, dated in August 
2002 and June 2006, prepared and 
submitted by J. B. M. D., wherein he 
opined that the veteran's chronic back 
problems and low back pain stemmed, in 
part, from his "initial injury" (i.e., 
the veteran's history of having had 
back problems since basic training in 
1968) and it was at least as likely as 
not (equal to or greater than 50 
percent) related to a history of back 
injury in 1968.  (see, opinions, 
prepared by J. B., M. D., dated in 
August 2002 and June 2006).  
    
The examiner must provide a rationale 
for his or her respective opinion.

2.  The RO should then adjudicate the 
claim of entitlement to service 
connection for back disability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for the scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
   


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


